DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and terminal disclaimer filed 03/14/2022; IDS filed 03/15/2022; and IDS filed 05/26/2022’

	Claims 2-24 previously presented. Claim 4 has been canceled. Claims 2, 3, and 5-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 2 is allowable. The election requirement of species of active agents, as set forth in the Office action mailed on 08/06/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species of active agent between claims 10, 18 through 23 is withdrawn. However, claim 24, directed to method of delivering an active substance remain withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers: 10716764, 10258778, 10258738, 9669199, 9,555,227, 9555226, 8741336, 8673346, 8440221, 8372040, 8252321, 7780981, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Glenn, Benjamin on May 31, 2022.

The application has been amended as follows: 
A)	Claim 2, line 4, after the phrase “containing the active substance” and before the comma “,” the following phrase has been inserted ----and a solvent----.
B)	In claim 2, line 9, after the phrase “the active substance”, and before the phrase “from the reservoir”, the following phrase has been inserted ----and the solvent----.
C)	In claim 2, line 14, after the phrase “residual portion of”, and before the phrase “solvent from the skin”, the proposition “a” has been replaced by the proposition ----the----.
D)	Claim 14 has been canceled.
E)	Claims 18-23 are rejoined.
F)	Claim 24 has been canceled.

REASONS FOR ALLOWANCE
Claims 2, 3, 5-13, 15-23 are allowed.

The following is an examiner’s statement of reasons for allowance: amended filed 03/14/2022 had overcome the 112/b rejection of record. Further, the claims are free of prior art teaching method of delivering active substance comprising placing skin interface of a delivery device in contact with the skin, the device comprising reservoir comprising active agent and a solvent, a programmable dosage controller configured to control the time and dosage of the active substance from the reservoir to the skin interface according to a dosage profile corresponding to a circadian rhythm of the user; dispensing a first portion of the active substance and the solvent from the reservoir to the skin interface according to the dosage profile; delivering the active substance through the skin interface to the user’s skin; and removing a residual portion of the solvent from the skin interface using a solvent removal element in the delivery device positioned in a spaced apart relation to the skin interface after completing the dispensing a portion of the active substance delivery according to the dosage profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./